Citation Nr: 1702471	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to November 24, 2009 for the grant of entitlement to service connection for lumbosacral spine degenerative disc and joint disease. 

2.  Entitlement to an initial disability evaluation higher than 10 percent, and to an evaluation higher than 20 percent on and after April 4, 2012 for service-connected lumbosacral spine degenerative disc and joint disease.

3.  Whether a November 1953 rating decision denying service connection for a lower back injury was clearly and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from August 1951 until May 1953, and is in receipt of a Purple Heart and a Combat Infantryman Badge, among other decorations.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his December 2012 substantive appeal, the Veteran requested a hearing by live videoconference before a Member of the Board.  The Veteran was notified of his hearing date, time, and location in letters dated September and October 2016.  The Veteran failed to report at his scheduled hearing.  Accordingly, the Board deems his hearing request to be withdrawn.  The Board notes that a November 2016 informal hearing presentation from the Veteran's representative is of record.

A September 2012 rating decision increased the disability evaluation assigned for the Veteran's lumbosacral spine degenerative disc and joint disease from 10 percent to 20 percent effective April 4, 2012.  As higher evaluations are available both prior to and following April 4, 2012, the issue of entitlement to a higher evaluation for lumbosacral spine degenerative disc and joint disease for the entire period on appeal remains.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records and other documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability evaluation higher than 10 percent, and to an evaluation higher than 20 percent on and after April 4, 2012 for service-connected lumbosacral spine degenerative disc and joint disease; and whether a November 1953 rating decision denying service connection for a lower back injury was clearly and unmistakably erroneous are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 1953 rating decision denied entitlement to service connection for lumbosacral strain.  No new and material evidence was submitted within one year of the rating decision.

2.  The Veteran's claim to reopen the previously denied claim of entitlement to service connection for residuals of a lower back injury was received by VA on November 24, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 24, 2009, for the grant of service connection for lumbosacral spine degenerative disc and joint disease are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

Prior to proceeding to the merits of this case, it is necessary to discuss the procedural history to clarify the issues on appeal.  

A November 1953 rating decision denied service connection for lumbosacral strain.  The Veteran did not appeal that decision, or submit new and material evidence within one year.  Thus, that decision is final.

On November 24, 2009, VA received the Veteran's claim of entitlement to service connection for residuals of a back injury.  A December 2010 rating decision reopened the claim, and granted service connection for lumbosacral spine degenerative disc and joint disease effective November 24, 2009.  

In February 2012, the Veteran called VA and reported that he had never received notification of the December 2010 rating decision until he filed a Freedom of Information Act request that same month.  He then stated that he would like reconsideration of the December 2010 rating decision for an earlier effective date for the grant of service connection for his lumbosacral spine degenerative disc and joint disease.  Specifically, he stated that he first submitted his claim in 1953 and it had been denied.  He stated that if an earlier effective date could not be granted, then he would like to file a notice of disagreement (NOD) to the December 2010 rating decision.  Regardless, he also stated that he would like to file a NOD as to the 10 percent initial disability evaluation assigned for his lumbosacral spine degenerative disc and joint disease.  

In a March 2012 rating decision, the RO addressed the merits of the Veteran's February 2012 communication in denying entitlement to an earlier effective date for the grant of service connection for lumbosacral spine degenerative disc and joint disease.  While not specifically listed as an issue, the RO also addressed the merits regarding whether the Veteran was entitled to an initial evaluation higher than 10 percent.  The earlier effective date claim was denied on the grounds that the proper effective date was the date of the Veteran's November 24, 2009 claim to reopen the previously denied claim.  

In an April 2012 NOD, the Veteran expressed disagreement with the March 2012 rating decision's denial of an earlier effective date, and to the evaluation assigned for his lower back disorder.  An April 2012 report of general information stated "Veteran submits a NOD for 03/29/2012 rating decision in consideration for an earlier effective date to 1953 for [service-connected] lumbosacral spine degenerative disc and joint disease . . . based on clear and unmistakable error."

In a July 2012 statement, the Veteran's representative wrote that the Veteran wished to withdraw his April 2012 NOD, and instead have his claim processed as a request for reconsideration.  A July 2012 report of general information documents that VA called the Veteran and informed him that his request for a reconsideration of the December 2010 rating decision was untimely.  It was reported that the Veteran understood, and stated that instead he wanted to file a claim for an increased rating for his service-connected lower back disorder.  A September 2012 rating decision then increased the disability evaluation assigned for the Veteran's lower back disorder from 10 percent to 20 percent.  

In a September 2012 letter, VA informed the Veteran that they received his written disagreement with the March 2012 rating decision, and that it was being processed under the Decision Review Officer Process.  The November 2012 statement of the case (SOC) then decided that the effective date of November 24, 2009 for the grant of service connection of lumbosacral spine degenerative disc and joint disease was not clearly and unmistakably erroneous.  The SOC also addressed the merits on the question of whether the November 1953 rating decision was clearly erroneous.  There has not yet been a rating decision addressing a claim of clear and unmistakable error (CUE).  The Veteran then submitted a timely substantive appeal, stating that he continued to feel the original 1953 rating decision was flawed as it was based on flawed VA examination.  

Generally, a NOD must be received within one year of the date the Veteran received notification of an adverse rating decision.  In this case, the Veteran's February 2012 communication regarding the December 2010 rating decision was untimely; however, in the March 2012 rating decision the RO proceeded to address the merits of the issues identified in the February 2012 communication.  Thus, in practice, the Veteran's February 2012 communication was accepted as a timely NOD.  Moreover, construing the Veteran's NOD as timely is most favorable to this Veteran's claims.  Thus, the Board finds the February 2012 communication to be a timely NOD to the December 2010 rating decision.

Because the Veteran's February 2012 communication has been determined to be a timely NOD, the issues of entitlement to an effective date prior to November 24, 2009 and to increased evaluations for service-connected lumbosacral spine degenerative disc and joint disease are properly before the Board.  The issue of CUE was adjudicated in the November 2012 SOC in relation to the Veteran's claim for an earlier effective date.  Thus, the issues have been characterized accordingly on the title page of this document.

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, however, the Veteran is challenging the effective date assigned for the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records, as well as identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative.  In addition, the Veteran was afforded an adequate VA examination in connection with his service connection claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Earlier Effective Dates

The Veteran seeks an effective date prior to November 24, 2009 for his service-connected lumbosacral spine degenerative disc and joint disease.  In essence, he argues that his original July 1953 claim should have been granted but for a flawed VA examination.  To the extent that his addresses a claim based in CUE, that claim is remanded herein.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400 (2016).  

With regard to the date of claim, prior to March 24, 2015 any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a) (2016).  When a formal claim has been filed pursuant to 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or to reopen a previously denied claim will be accepted as a claim.  38 C.F.R. § 3.155(c) (2016).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

If there is a prior final RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).  A claimant cannot file a new claim seeking an earlier effective date for an award where the decision that assigned the effective date has already become final.  Such would be a "freestanding" effective date claim and these types of claims are not allowed.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The only way to overcome the finality of a decision is to request revision of the decision based on CUE.  Id.

In this case, the Veteran's original July 1953 claim was denied in a November 1953 rating decision that was final.  Thus, the effective date can be no earlier than the November 24, 2009 claim to reopen that previously denied claim.  See Leonard, 17 Vet. App. 447.  Upon review of the record, there is no earlier communication that requests entitlement to a benefit, evidences a belief in an entitlement to a benefit, or indicates an intent to apply for a benefit.  Additionally, no prior formal claim was filed.  Accordingly, entitlement to an effective date earlier than November 24, 2009 for the grant of service connection for lumbosacral spine degenerative disc and joint disease is denied.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date earlier than November 24, 2009 for the grant of entitlement to service connection for lumbosacral spine degenerative disc and joint disease is denied.


REMAND

Regarding the Veteran's claim of CUE, remand is required to provide the Veteran with proper notice.  VA has a duty to notify claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The Veteran never received notice specific to this claim.  Rather, the issue of CUE was first adjudicated in the November 2012 SOC.  On remand, proper notification must be sent to the Veteran and his representative.  Thereafter, the claim must be readjudicated and a supplemental statement of the case issued to the Veteran and his representative.

Second, regarding the claim for an increased evaluation, remand is required for issuance of a statement of the case.  As explained above, the Veteran submitted a NOD accepted as timely to the December 2010 rating decision that granted an initial disability evaluation of 10 percent for service connected lumbosacral spine degenerative disc and joint disease.  To date, a SOC has not been issued addressing that issue.  Therefore, on remand, a SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to that issue.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide to the Veteran and his representative appropriate notice pursuant to the VCAA as to the Veteran's claim of clear and unmistakable error in the November 1953 rating decision.

2.  Issue a statement of the case addressing the issue of entitlement to an initial disability evaluation higher than 10 percent, and to an evaluation higher than 20 percent on and after April 4, 2012 for service-connected lumbosacral spine degenerative disc and joint disease.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal.

3.  Then, readjudicate the claim of clear and unmistakable error in the November 1953 rating decision.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


